UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [X] QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended February 28, 2010 [] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to COMMISSION FILE NUMBER:000-52445 Modern Renewable Technologies, INC. (Exact name of small business issuer as specified in its charter) Nevada 33-1133537 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 13520 Oriental St, Rockville, Md 20853 (Address of principal executive offices) 202-536-5191 (Registrants telephone number, including area code) 4th Way, Suite 505 Ft. Lauderdale, Florida 33309 (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. [X] Yes [] No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). [X] Yes [ ] No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company; as defined within Rule 12b-2 of the Exchange Act. [] Large accelerated filer [] Accelerated filer [] Non-accelerated filer [X] Smaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). [] Yes [X] No The number of shares outstanding of each of the issuer's classes of common equity as of April 12, 2010: 921,495 shares of the issuers $.001 par value common stock issued and outstanding. MODERN RENEWABLE TECHNOLOGIES, INC. (FORMERLY VAULT TECHNOLOGY, INC.) (A Development Stage Company) TABLE OF CONTENTS Page Number PART I FINANCIAL INFORMATION Item 1 Financial Statements February 28, 2010 Balance Sheets(unaudited) 3 Statement of Expenses(unaudited) 4 Statement of Cash Flows(unaudited) 5 Notes to the Interim (unaudited) Financial Statements 6 Item 2 Management's Discussion and Analysis of Financial Condition and Results of Operations 8 Item 3 Quantitative and Qualitative Disclosures About Market Risk 10 Item 4T Controls and Procedures 10 Part II OTHER INFORMATION Item 1 Legal Proceedings 11 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 11 Item 3 Defaults Upon Senior Securities 11 Item 4 Submission of Matters to a Vote of Security Holders 11 Item 5 Other Information 11 Item 6 Exhibits 11 SIGNATURES 12 2 MODERN RENEWABLE TECHNOLOGIES, INC. (FORMERLY VAULT TECHNOLOGY, INC.) (A Development Stage Company) BALANCE SHEETS (Unaudited) February 28, August 31, ASSETS Current Assets Prepaid expenses $ $ TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS’ DEFICIT Current Liabilities Accounts payable and accrued liabilities $ $ Due to shareholders Due to related party - Other loans - TOTAL LIABILITIES Stockholders’ Deficit Preferred Stock, $0.001 par value, 100,000,000 shares authorized - - None issued Common Stock, 750,000,000 common shares authorized with a par value of $0.001, 921,495 and 889,352 common shares issued and outstanding as of February 28, 2010 and August31, 2009 respectively Additional paid-in capital Deficit accumulated during the development stage ) ) Total Stockholders’ Deficit ) ) TOTAL LIABILITIES AND STOCKHOLDERS’ DEFICIT $ $ See accompanying notes to the unaudited financial statements 3 MODERN RENEWABLE TECHNOLOGIES, INC. (FORMERLY VAULT TECHNOLOGY, INC.) (A Development Stage Company) STATEMENT OF EXPENSES (Unaudited) THREE MONTHS ENDED SIX MONTHS ENDED Period from April 5, (Inception) to FEBRUARY 28 FEBRUARY 28 February 28 Expenses General and administrative $ Income (Loss) from operations ) Interest Expense ) Debt forgiveness income - - Net Income (Loss) $ ) $ ) $ ) $ $ ) Net Earnings Per Common Share- Basic and Diluted $ ) $ ) $ ) $ N/A Weighted Average CommonShares Outstanding-Basic and Diluted N/A See accompanying notes to the unaudited financial statements 4 MODERN RENEWABLE TECHNOLOGIES, INC (FORMERLY VAULT TECHNOLOGY, INC.) (A Development Stage Company) STATEMENTS OF CASH FLOWS (Unaudited) FOR SIX MONTHS ENDED From April 5, 2002 (Inception) Through FEBRUARY 28, FEBRUARY 29, February 28, CASH FLOWS FROM OPERATING ACTIVITIES Netincome (loss) $ $ $ Adjustments to reconcile netincome (loss) to net cash used in operating activities Change in operating assets and liabilities Stock issued for services - Debt forgiveness income - Increase (decrease) in prepaid expenses Increase (decrease) in accounts payable and accrued liabilities NET CASH USED IN OPERATING ACTIVITIES CASH FLOWS FROM FINANCING ACTIVITIES Shareholder loans, net Finance contracts, net - Share subscription collected - - Related party loans, net - Other loans NET CASH PROVIDED BY FINANCING ACTIVITIES NET CHANGE IN CASH - 23 - CASH AT BEGINNING OF PERIOD - - - CASH AT END OF PERIOD $ - $ 23 $ - Supplemental Disclosures: Interest paid $ - $ - $ - Income taxes paid $ - $ - $ - NON-CASH OPERATING AND FINANCING ACTIVITIES Reclass from Other Loans to Related Party $ - $ - $ Reclass from Accruals to Due to Related Party $ - $ - $ Reclass from Due to Related Party to Other Loans $ $ - $ See accompanying notes to the unaudited financial statements 5 MODERN RENEWABLE TECHNOLOGIES, INC. (FORMERLY VAULT TECHNOLOGY, INC.) (A Development Stage Company) NOTES TO FINANCIAL STATEMENTS (Unaudited) NOTE 1 – BASIS OF PRESENTATION The accompanying unaudited interim financial statements of Modern Renewable Technologies , Inc. have been prepared in accordance with accounting principles generally accepted in the United States of America and the rules of the Securities and Exchange Commission, and should be read in conjunction with Modern Renewable Technologies audited 2009 annual financial statements and notes there to contained in Modern Renewable Technologies Annual Reportfiled with the SEC on Form 10-K. In the opinion of management, all adjustments, consisting of normal recurring adjustments, necessary for a fair presentation of financial position and the result of operations for the interim periods presented have been reflected herein. The results of operations for interim periods are not necessarily indicative of the results to be expected for the full year. Notes to the financial statements, which would substantially duplicate the disclosure required in Modern Renewable Technologies 2009 financial statements, have been omitted. NOTE 2 – GOING CONCERN The accompanying financial statements have bee prepared assuming that Modern Renewable Technologies will continue as a going concern. As shown in the accompanying financial statements, Modern Renewable Technologies has an accumulated deficit, negative working capital and negative cash flow from operations since inception. These conditions raise substantial doubt as to Modern Renewable Technologies ability to continue as a going concern. The financial statements do not include any adjustments that might be necessary if Modern Renewable Technologies is unable to continue as a going concern. Management intends to finance these deficits be selling its common stock. NOTE 3 – RELATED PARTY TRANSACTIONS Salary payable to former management in respect of unpaid salaries have been reclassified to Accounts payable and accruals. During the six month period ended February 28, 2010, the current President and majority shareholder advanced funds totaling $14,873 to the Company. The balance bears no interest, is unsecured and is due on demand. NOTE 4 – OTHER LOANS All other advances from the former management of the Company, including advances from a Company related to the former president have been reclassified to other loans. These parties loaned the company $65,382 this fiscal year and $332,619 in prior year related party loans were reclassified to other loans as of February 28, 2010.These loans are due on demand, unsecured and bear interest ranging from 0% to 10% interest. NOTE 5 – COMMON STOCK During the six months period, 32,143 shares were recorded as issued at $0.22 each in respect of consulting services provided to the Company. NOTE 6 – SUBSEQUENT EVENTS The Company evaluated all events or transactions that occurred after February 28, 2010 up through date the Company issued these financial statements. During this period, the Company did not have any material recognizable subsequent events. 6 MODERN RENEWABLE TECHNOLOGIES, INC. (FORMERLY VAULT TECHNOLOGY, INC.) (A Development Stage Company) Item 2 - Management's Discussion and Analysis of Financial Condition and Results of Operations The following information specifies certain forward-looking statements of management of the company. Forward-looking statements are statements that estimate the happening of future events and are not based on historical fact. Forward-looking statements may be identified by the use of forward-looking terminology, such as “may”, “shall”, “could”, “expect”, “estimate”, “anticipate”, “predict”, “probable”, “possible”, “should”, “continue”, or similar terms, variations of those terms or the negative of those terms. The forward-looking statements specified in the following information have been compiled by our management on the basis of assumptions made by management and considered by management to be reasonable. Our future operating results, however, are impossible to predict and no representation, guaranty, or warranty is to be inferred from those forward-looking statements. The assumptions used for purposes of the forward-looking statements specified in the following information represent estimates of future events and are subject to uncertainty as to possible changes in economic, legislative, industry, and other circumstances. As a result, the identification and interpretation of data and other information and their use in developing and selecting assumptions from and among reasonable alternatives require the exercise of judgment. To the extent that the assumed events do not occur, the outcome may vary substantially from anticipated or projected results, and, accordingly, no opinion is expressed on the achievability of those forward-looking statements. We cannot guaranty that any of the assumptions relating to the forward-looking statements specified in the following information are accurate, and we assume no obligation to update any such forward-looking statements. Critical Accounting Policies and Estimates Our Management’s Discussion and Analysis of Financial Condition and Results of Operations section discusses our financial statements, which have been prepared in accordance with accounting principles generally accepted in the United States of America. The preparation of these financial statements requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. On an on-going basis, management evaluates its estimates and judgments, including those related to revenue recognition, accrued expenses, financing operations, and contingencies and litigation. Management bases its estimates and judgments on historical experience and on various other factors that are believed to be reasonable under the circumstances, the results of which form the basis for making judgments about the carrying value of assets and liabilities that are not readily apparent from other sources. Actual results may differ from these estimates under different assumptions or conditions. The most significant accounting estimates inherent in the preparation of our financial statements include estimates as to the appropriate carrying value of certain assets and liabilities which are not readily apparent from other sources. These accounting policies are described at relevant sections in this discussion and analysis and in the notes to the financial statements included in our Quarterly Report on Form 10-Q for the period ended February 28, 2010. Results of Operations For the three months ended February 28, 2010, as compared to the three months ended February 28, 2009. Revenues. We have not earned any revenues to date. Operating Expenses and Net Loss. Our net loss of $14,820 for the three month period ended February 28, 2010, was solely comprised of general and administrative expenses and interest associated with our loans payable. By comparison, our net loss of $97,038 for the three month period ended February 28, 2009, was comprised of general and administrative expenses. We anticipate our accounting and legal expenses will also increase as a result of our ongoing reporting requirements under the Securities Exchange Act of 1934 and the increased merger and acquisitions activity. 7 MODERN RENEWABLE TECHNOLOGIES, INC. (FORMERLY VAULT TECHNOLOGY, INC.) (A Development Stage Company) Liquidity and Financial Condition During the six-month period ending February 28, 2010 cash provided by operating activities totaled $80,255; and cash provided by financing activities for the period was $80,255: $14,873 from shareholder loans. As of February 28, 2010, we had no cashon hand. Since our inception, we have used our common stock and loans to raise money for our operations and for our property acquisitions. We have not generated any revenues to date and are dependent upon obtaining financing to pursue our plan of operation. Over the last three months, we have continued to experienced difficulties in raising capital. We believe our inability to raise significant additional capital through equity or debt financings is due to various factors, including, but not limited to, a tightening in the equity and credit markets. As a result, we have funded our operations through loans from our current and prior Presidents. We anticipate spending approximately $100,000 over the next twelve months in pursuing our plan of operation. We have a working capital deficit of $537,478 and we have not earned any revenues to date and do not anticipate earning revenues until we have completed commercial development of our anticipated products. Accordingly, we will require substantial additional financing in order to fund our plan of operation. We anticipate that any additional financing will likely be in the form of equity financing as substantial debt financing will likely not be as available at this stage of our business. During 2009 and 2010, we incurred significant professional costs associated with the audit of our financial statements and our reporting requirements. We expect that the legal and accounting costs of being a public company will continue to impact our liquidity and we may need to obtain funds to pay those expenses. Other than the anticipated increases in legal and accounting costs due to the reporting requirements of being a public company, we are not aware of any other known trends, events or uncertainties, which may affect our future liquidity. 8 MODERN RENEWABLE TECHNOLOGIES, INC. (FORMERLY VAULT TECHNOLOGY, INC.) (A Development Stage Company) Plan of Operations Modern Renewable Technologies, Inc. is a full service audio visual integration firm that serves the education, government and commercial marketplace. We provide multimedia consulting, complete classroom, boardroom, and conference room design and installation of audiovisual products and sound system design and installation. In addition to its complex product offering, MRT provides training, service and on-going customer support. As part of our new business focus, we have also begun exploring other opportunities in the products and services arena related to audiovisual systems integration, home theater systems and digital media. We have also deployed additional resources into the acquisition of operating entities that deliver products and services related to audiovisual systems integration, home theater systems and digital media. We have not earned any revenues to date. As at February 28, 2010, we had no cash on hand. As such, we currently do not have sufficient financial resources to meet the anticipated costs of pursuing our new business focus, or the anticipated administrative costs of operating our business for the next twelve months. Our forecast for the period for which our financial resources will be adequate to support our operations involves risks and uncertainties and actual results could fail as a result of a number of factors. We intend to pursue capital through public or private financing and other sources, such as our officers, director and principal shareholders. Modern Renewable Technologies, Inc. cannot guarantee that additional funding will be available on favorable terms, if at all. If adequate funds are not available, we hope that our officers, directors and principal shareholders will contribute funds to pay for our expenses to achieve our objectives over the next twelve months. However, we cannot guarantee that our officers, directors and principal shareholders will continue to contribute funds to pay for our expenses. Off-Balance Sheet Arrangements We have no off-balance sheet arrangements that have or are reasonably likely to have a current or future effect on our financial condition, changes in financial condition, revenues or expenses, results of operations, liquidity, capital expenditures or capital resources that are material to our stockholders. 9 MODERN RENEWABLE TECHNOLOGIES, INC. (FORMERLY VAULT TECHNOLOGY, INC.) (A Development Stage Company) Item 3 - Quantitative and Qualitative Disclosures About Market Risk Not Applicable Item 4T - Controls and Procedures Evaluation of Disclosure Controls and Procedures As of the end of the period covered by this report, we carried out an evaluation, under the supervision and with the participation of our Principal Executive Officer and Principal Financial Officer, of the effectiveness of the design and operation of our disclosure controls and procedures, or “disclosure controls,” pursuant to Exchange Act Rule 15d-15(b). Disclosure controls are controls and procedures designed to reasonably ensure that information required to be disclosed in our reports filed under the Exchange Act, such as this quarterly report, is recorded, processed, summarized and reported within the time periods specified in the U.S. Securities and Exchange Commission’s rules and forms. Disclosure controls include, without limitation, controls and procedures designed to ensure that information required to be disclosed in our reports filed under the Exchange Act is accumulated and communicated to our management, including our principal executive officer and principal financial officer, or persons performing similar functions, as appropriate, to allow timely decisions regarding required disclosure. Based upon this evaluation, our principal executive officer concluded that our disclosure controls and procedures (as defined in Rule 15d-15(e) under the Exchange Act) were not effective due to adjustments. Changes in Internal Controls During the most recently completed fiscal quarter, there has been no change in our internal control over financial reporting in connection with the evaluation required by Rule 15d-15(d) under the Exchange Act that has materially affected, or is reasonably likely to materially affect, our internal control over financial reporting. Internal control systems, no matter how well designed and operated, have inherent limitations. Therefore, even a system which is determined to be effective cannot provide absolute assurance that all control issues have been detected or prevented. Our systems of internal controls are designed to provide reasonable assurance with respect to financial statement preparation and presentation. 10 MODERN RENEWABLE TECHNOLOGIES, INC. (FORMERLY VAULT TECHNOLOGY, INC.) (A Development Stage Company) Part II-OTHER INFORMATION Item 1 -Legal Proceedings No legal proceedings were initiated or served upon the Company in the period ending February 28, 2010. From time to time the Company may be named in claims arising in the ordinary course of business. Currently, no legal proceedings or claims, other than those disclosed above, are pending against or involve the Company that, in the opinion of management, could reasonably be expected to have a material adverse effect on its business and financial condition. Item 2 -Unregistered Sales of Equity Securities and Use of Proceeds None, for the period ending February 28, 2010 Item 3 -Defaults Upon Senior Securities None, for the period ending February 28, 2010 Item 4 -Submission of Matters to a Vote of Security Holders On December 18th, 2009 a Shareholder’s meeting was held, at which meeting a valid quorum of common shares voted that Randy White would remain as the only Director of the company and David Price nominated as Secretary of the company. Mr. White and Mr. Price accepted the nomination and now stand as Director and Secretary of the company. Item 5 -Other Information The company has changed its address and phone number to 13520 Oriental St, Rockville, MD 20853, 202-536-5191. The Secretary is providing this office free of charge. Item 6 -Exhibits and Reports Exhibits Modern Renewable Technologies, Inc. includes herewith the following exhibits: Certification of Principal Executive Officer and Principal Financial Officer (Rule 13a-14(a)/15(d)-14(a)) Certification of Principal Executive Officer and Principal Financial Officer (18 U.S.C. 1350) 11 SIGNATURES In accordance with the requirements of the Exchange Act, the registrant caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. MODERN RENEWABLE TECHNOLOGIES, INC. Date: April 14, 2010 By: /s/ Randy White Randy White President, Director Principal Executive Officer Date: April 14, 2010 By: /s/ Randy White Randy White Chief Financial Officer Treasurer, Director Principal Financial Officer 12
